ALTENBERND, Judge.
We affirm the trial court’s order denying the defendant’s motion for postconvietion relief filed pursuant to Florida Rule of Criminal Procedure 3.850. This decision does not preclude the defendant from filing a petition for habeas corpus to challenge the effectiveness of appellate counsel on direct appeal.
The defendant was convicted of three counts of drug trafficking and one count of conspiracy. Although the guidelines seore-sheet recommended a seven- to twelve-year sentence, the trial court imposed four consecutive fifteen-year minimum mandatory sentences. On direct appeal, the defendant’s appellate counsel did challenge the sentence, but did not argue that it was error to make the minimum mandatory sentences consecutive when the scoresheet would authorize only concurrent sentences. See Zamora v. State, 584 So.2d 156 (Fla. 2d DCA 1991). This court affirmed on direct appeal.
On the request for postconvietion relief, the trial court correctly ruled that on the face of the record the sentence was not illegal and that any incorrect application of the rules concerning consecutive sentencing could have been raised on direct appeal.
Affirmed.
RYDER, A.C.J., and PARKER, J., concur.